United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2161
                                   ___________

William R. Cody,                       *
                                       *
              Appellant,               *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Daryl R. Slykhuis; Dennis Block;       *
Douglas T. Loen; Clifton Fantroy;      * [UNPUBLISHED]
Douglas L. Weber, in their individual *
and official capacities,               *
                                       *
              Appellees.               *
                                  ___________

                             Submitted: September 4, 2007
                                 Filed: September 11, 2007
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       South Dakota State Penitentiary (SDSP) inmate William Cody appeals the
district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action
against SDSP officials, alleging denial of access to courts. Having carefully reviewed
the record and considered Cody’s arguments, we conclude that the district court


      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.
properly granted summary judgment and that there is no basis for reversal. See
Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006). Accordingly, we affirm.
See 8th Cir. R. 47B.
                      ______________________________




                                      -2-